DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is directed to a “method for conditioning a food…” but fails to positively recite any actual method steps and thereby renders “conditioning” indefinite since it is not clear as to what “conditioning a food in connection with a treatment, processing, or production” means. It is also unclear as to how “treatment, processing, or production” differs. The present claims do not clearly set forth the intended invention and the presented claim language does not provide one of ordinary skill with a clear understanding of the metes and bounds of the invention so as to understand how to avoid infringement.   
Step a states, “climatic data for conditioning variables influencing the food in a conditioning process are captured during the conditioning process in surroundings of the food within the conditioning space, wherein the conditioning variables of temperature, absolute water content, and air pressure are captured as measured values and are compared with food-related setpoint values for the conditioning process”, which does not set forth an actual method step. It is unclear what is to be considered “a conditioning process” and if “are captured” is performed as part of the present invention or if the claim is only providing a statement of detail. It is unclear 
Applicant’s usage of “influencing” is confusing and renders the claim indefinite since it is unclear what is meant by “influencing” and “influencing” does not indicate an active step. 
It is also unclear if the adjustments of b (i), (ii) , and (iii) are all to be performed if a deviation is detected or if only the specific adjustment is to be performed, e.g., if a deviation of temperature is measured, are all three substeps performed or will only b (i) be performed. 
With respect to “step b”, it is unclear if “the setpoint value associated therewith” refers to the “food-related setpoint values” of “step a” or another setpoint value with is to be “temperature, absolute water content, and air pressure”. Applicant is advised to clearly identifiy what is considered “food related setpoint values” and “the setpoint value associated therewith”.
Further, it is unclear what is meant by, “wherein air and humidity exiting from the conditioning space are compensated by the inflow of the air flow and climatic control of the surroundings of the food, and wherein CO2 content and/or O2 content is captured during the conditioning process in the surroundings of the food to be conditioned and compared to the setpoint values determined for the conditioning process of the food, and if a deviation of the measured value from the setpoint value is detected, the air quantity supplied from outside the conditioning space is increased and/or a fluid communication is established between the surroundings of the conditioning space and the outside surroundings of a building in which the conditioning space is located, or the air quantity flowing in from outside is increased.” It is  content and/or O2 content is compared to as “the setpoint values” are only listed as “food-related setpoints” which does not appear to relate to a CO2 and/or O2 content. It is also unclear if the statement of “and if a deviation of the measured value from the setpoint value is detected, the air quantity supplied from outside..” relates to the captured variable of temperature, absolute water content, and air pressure or something in relation to the captured CO2 and/or O2 content.
 Regarding claim 12, it is unclear what is being claimed and the language of “wherein the setpoint value determined at least with respect to the absolute water content as a climatic conditioning variable based on a water activity of the food” is confusing since claim 11 uses the term “setpoint value” in relation to conditioning variables, food-related setpoints, and (assumedly) CO2 and/or O2 setpoints.
Regarding claim 13 and 14, “conditioning step(s)” is unclear as applicant has failed to define “conditioning”.
Regarding claim 15, it is unclear what is meant by “climatic data which influences the food” since applicant has failed to define “influences”. 
It is unclear if “outside the conditioning space” and “external values” corresponds to the area directly outside the apparatus or outside the building given that claim 11 states both “outside” areas.
There is a lack of antecedent basis for “the respective setpoint value related to the food” since claim 11 does not establish “respective setpoint value related to the food” given that “food –related setpoint values” which does not necessarily relate temperature, absolute water content, 
Regarding claim 17, it is unclear if “climatic predictions” refers to a weather report, Farmer’s Almanac, psychic readings, or something else. Applicant has failed to clearly identify the claimed invention.
Regarding claims 18 and 19, it is unclear as to what method is to be performed since applicant has failed to clearly claim any method steps.
Regarding claims currently rejected under 35 USC § 112, second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such the currently pending claims may be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim 16 is rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobumitsu et al. JPH09275955.
Regarding claims 11, as stated above, the present claims fail to positively recite method steps and the metes and bounds of the present invention are unclear. Nonetheless, as the present claims appear to be directed to obtaining data relating to processing temperature, absolute water 
Nobumitsu teaches, “[t]he present invention relates to a humidified air producing apparatus used for thawing frozen food and the like, a thawing apparatus using the humidified air, and an air conditioner using the humidified air, and in particular to humidifying. The present invention relates to a humidified air producing device that controls the amount to keep the thawing chamber at a desired temperature and humidity, and a thawing device and an air conditioner using humidified air.” [0001]. Nobumitsu teaches predetermined values of temperature, moisture, and pressure are determined and the supply of air flow is controlled (adjusted) to maintain the predetermined values [0008-11, 0019, 0024, 0026, 0028, 0035, 0042, 0064]. Specifically, predetermined pressure is achieved and maintained by adjusting air flow [0039], predetermined temperature is achieved and maintained by adjusting air flow [0042, 0053, 0056] and predetermined absolute water content (humidity) is achieved and maintained by water-aerosol supplied air flow, wherein the aerosol is generated without a heat source (a heat source is present but it is the water spray nozzle which generates the aerosol, not the heat exchanger) [0048-0051].  
Nobumitsu does not expressly disclose measuring, comparing, and adjusting CO2 and/or O2 content, as claimed; however, as Nobumitsu teaches room air is drawn into the thawing apparatus and comes into direct contact with the food, one of ordinary skill in the art would have been motivated to also monitor and maintain the levels of CO2 and/or O2 in the unfiltered room air since both CO2 and/or O2 are known to have an effect on food products. One would have been motivated to modify the invention of Nobumitsu by capturing the CO2 
Regarding claims 15-17, claim 11 is applied as stated above. Nobumitsu does not expressly teach capturing climatic date outside of the conditioning space as presently claimed; however, Nobumitsu does teach that room air is mixed with the humidified air flowing into the thawing chamber [0014] and that the temperature in the room can be optimally adjusted and maintained by adjusting the mixing ratio of the humidified air to the room air [0056] one would have been motivated to measure the climatic data outside of the conditioning unit to ensure the room air used by the conditioning unit was at an optimal value needed for thawing products within the unit.
Regarding claim 19, claim 11 is applied as stated above. Nobumitsu teaches wherein the method is performed in conjunction with defrosting deep-frozen foods [002-0006] 

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobumitsu et al. JPH09275955 in view of Reichenbach, DE102016102764.
Regarding claims 12 and 14, claim 11 is applied as stated above. Nobumitsu does not expressly teach wherein setpoint values are determined as claimed. Reichenbach teaches a method for thawing foods in an aerosol environment wherein the relative amount of aerosol depends on the water activity of the food [0009]. Reichenbach teaches the method can be adapted to optimize the thawing process by changing optimum conditions for defrosting during the process and based on the type water activity for the specific food product to counteract desorption and drying out during thawing [0015]. Reichenbach further teaches teach adding antimicrobial and/or antifungal substance to the food with the water-aerosol to keep the  One would have been motivated to modify the invention of Nobumitsu by adjusting the process based on the water activity of the particular product to avoid any adverse effects to the product and applying an antimicrobial and/or antifungal substance to keep the air-flow particular germ free, as taught by Reichenbach.
 
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobumitsu et al. JPH09275955 in view of Burgbacher et al. DE 2902270.
Regarding claims 13 and 18, claim 11 is applied as stated above. Nobumitsu does not expressly teach wherein conditioning of the food is performed as claimed. Burgbacher teaches wherein “baked articles such as rye bread loves are reduced form the baking temperature down to the packaging temperature by exposing them in a cooling chamber to reduce pressure in several stages” (Abstract) and wherein the conditioning step differs with respect to the measured temperature of the food (page 4, para 4: “as a function of the temperature of the last bread introduced into the cooling chamber.”) and conditioning in each conditioning step differs in at least one other conditioning variable (page 4, para 6: “The control valve 7 is closed in the regulated pressure decreasing section each time the pressure in the bread exceeds a certain value…and then reopened when the pressure has fallen back to a predetermined value”). One would have been motivated to modify the invention of Nobumitsu by adjusting the conditioning steps with respect to the temperature and pressure of the food products for the reason of better controlling the conditioning of the specific products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DONALD R SPAMER/Primary Examiner, Art Unit 1799